In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-17-00424-CV
                             ________________________


            M&L BUILDERS, INC. AND MUKESH BHAKTA, APPELLANTS

                                            V.

                        KRISU HOSPITALITY, LLC, APPELLEE



                          On Appeal from the 223rd District Court
                                    Gray County, Texas
              Trial Court No. 38,934; Honorable Phil N. Vanderpool, Presiding


                                      January 2, 2018

                             ORDER OF ABATEMENT
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellants, M&L Builders, Inc. and Mukesh Bhakta, appeal from a default

judgment in favor of Appellee, Krisu Hospitality, LLC. On December 21, 2017, Bhakta

filed a suggestion of bankruptcy with the Gray County District Clerk. See TEX. R. APP. P.

8.1. The suggestion provides notice that Bhakta filed a bankruptcy petition in the United

States Bankruptcy Court for the Eastern District of Texas on December 15, 2017. The
bankruptcy proceeding is currently pending as case number 17-10609. On December

21, the district clerk filed in this court a supplemental clerk’s record containing the

suggestion of bankruptcy.


      Accordingly, this appeal is abated and all appellate deadlines are suspended until

further order of this court. See TEX. R. APP. P. 8.2. The parties may file a motion to

reinstate or sever the appeal if permitted by federal law or the bankruptcy court. See TEX.

R. APP. P. 8.3. The parties shall promptly inform this court of the resolution of the

bankruptcy proceeding or any other event authorizing reinstatement of the appeal.


      It is so ordered.


                                                              Per Curiam




                                            2